Title: To Thomas Jefferson from William Macarty, 14 January 1788
From: Macarty, William
To: Jefferson, Thomas



Sir
Lorient 14 January 1788.

I am honor’d with your Letter of the 6. Inst. and in consequence have procured some of the china you desire which shall be sent on imediately. I dont find any that will answer among the new china, and it is impossible to procure the dishes or compotiers. There is Some dishes that would answer but the owner will not seperate the small dishes from the large ones. They are in Setts of five dishes at 21.₶ 3 Sizes would answer your dementions.
I wish it may be possible to recover some additional prize of the Farmers General. It would be of great Service to me, and enable me to extricate myself from the difficulties I Labour under for Some time past.
I am with great Respect Your most obedt Servt.,

Wm. Macarty

